 Thomas H. Bienert, Jr. CA State Bar No. 135311
       Case 2:18-mj-02875-DUTY Document 32 Filed 01/15/19 Page 1 of 1 Page ID #:1268
 Whitney Z. Bernstein, CA State Bar No. 304917
 BIENERT, MILLER & KATZMAN, PLC
 903 Calle Amanecer, Suite 350 San Clemente, CA 92673
 (949) 369-3700
 tbeinert@bmkattorneys.com
 wbernstein@bmkattorneys.com
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
 Telephone: (949) 369-3700
Inwbernstein@bmkattorneys.com
   the Matter of the Seizure of:                              CASE NUMBER:

Up To And Including $10,000 in Bank Funds Held in JP Morgan                    2:18-MJ-02875
Chase Account #XXXXX9285; Up To and Including $100,000 in
Bank Funds Held in JP Morgan Chase Account #XXXXX4381; Up
To and Including $250,000 in Bank Funds Held in JP Morgan             NOTICE OF MANUAL FILING
Chase Account #XXXXX9698; and Up To And Including $100,000                  OR LODGING
in Bank Funds Held in JP Morgan Chase Account #XXXXX5397.
PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
 Exhibit B to Response to Government's Surreply to Motion re Seizure of Attorney Retainers (Doc. No. 31)
 Transcript of December 12, 2018 Hearing Before Judge Oliver.




Reason:
✔     Under Seal
      In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Per Court order dated:
      Other:




 1-15-19                                                        s/ Whitney Z. Berstein
 Date                                                          Attorney Name
                                                               James Larkin
                                                               Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                              NOTICE OF MANUAL FILING OR LODGING
